DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on January 4, 2022.
Claims 1-6, 13-18 are pending.  Claims 7-12 are canceled.
The rejection of claims 1-2, 7 under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al is withdrawn in view of Applicants amendment.
The rejection of claims 1-2, 4, 6 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al is withdrawn in view of Applicants amendment.
The rejection of claims 3-5 under 35 U.S.C. 103 as being unpatentable over Yu et al is withdrawn in view of Applicants amendment.
The rejection of claims 3, 5,7 under 35 U.S.C. 103 as being unpatentable over Li et al is withdrawn in view of Applicants amendment.
Election/Restrictions
Newly submitted claims 13 and 18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1-6, 14-17, drawn to a process, classified in H01M4/364.
II. Claims 13 and 18, drawn to a lithiated transition metal oxide, classified in C01G53/50.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another process.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13 and 18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ooyama et al (US Patent Application 2008/0254368) in view of Li et al (CN 102496710 (already of record)).
Regarding claims 1-6, 14-15, Ooyama et al discloses the invention substantially as claimed.  Ooyama et al teaches a cathode active material obtained by mixing the lithium composite oxide which contains the highest proportion of nickel amount metal elements except lithium with a compound containing at least PO3 or PO4 and then firing (Paragraph 78).  Ooyama et al teaches composite hydroxide particles Co0.15Ni0.80Mn0.05(OH)2 having a mean particle diameter of 12µm was mixed with LiOH at a molar ratio of 0.98:1 (which satisfies claimed 1.11:1 to 1:1.03) and Li3PO4 was added, mixed placed in a furnace in an oxygen atmosphere and heated to 790°C (Example 9). Ooyama et al further teaches the phosphorus compound is added in an amount of 0.1 to 5 parts by weight based on the total weight of the lithium salt (Paragraph 89).  Ooyama et al further teaches the phosphorus compound is near the surface of the lithium composite oxide (Paragraph 79).  Ooyama et al further teaches a phosphorus compound having the formula LicHdPeOf wherein c, e, f is 1 or more and d is 0 or more (Paragraph 80).  However, Ooyama et al fails to specifically disclose lithium dihydrogen phosphate, ammonium dihydrogen phosphate or diammonium hydrogen phosphate, the weight ratio of phosphorus compound to lithium salt is in the range of 1:100-1:50 and the D10/D50 or D90/D50.
In the same field of endeavor, Li et al teaches a positive electrode material for a battery (Paragraph 2) comprising mixing a nickel based hydroxide compound with lithium hydroxide and adding ammonium dihydrogen phosphate, diammonium hydrogen phosphate or lithium dihydrogen phosphate (Paragraphs 12-14, 18-20).  
With regard to lithium dihydrogen phosphate, ammonium dihydrogen phosphate or diammonium hydrogen phosphate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided lithium dihydrogen phosphate, ammonium dihydrogen phosphate or diammonium hydrogen phosphate in Ooyama et al in view of Li et al in order to provide the phosphorus compound near the surface of the lithium composite oxide and wherein Ooyama et al teaches the phosphorus compound can be a compound that comprises PO3 or PO4 and can include the formula LicHdPeOf wherein c, e, f is 1 or more and d is 0 or more.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
With regard to the weight ratio of phosphorus compound to lithium salt is in the range of 1:100-1:50, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the weight ratio of phosphorus compound to lithium salt is in the range of 1:100-1:50 in Ooyama et al as Ooyama et al teaches the phosphorus compound is added in an amount of 0.1 to 5 parts by weight based on the total weight of the lithium salt, which overlaps the instantly claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to the D10/D50 or D90/D50, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the D10/D50 and D90/D50 to be within the same range as instantly claimed as particles with uniform particle diameter would have ratios around 1.  This would only be obvious to provide particles with uniform particle diameters.  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ooyama et al (US Patent Application 2008/0254368) in view of Li et al (CN 102496710 (already of record)) as applied to claims 1-6, 14-15 above, and in further view of Koga et al (US Patent Application 2010/0327221).
Regarding claim 16, Ooyama et al discloses the invention substantially as claimed.  Ooyama et al teaches the features above.  However, Ooyama et al fails to specifically disclose the BET surface area of the precursor particles.
In the same field of endeavor, Koga et al teaches lithium transition metal particles having a BET surface area in the range of 0.3-0.9 m2/g in order to prevent agglomeration and prevent deterioration from stability (Paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have provided the precursor particles with the BET surface within the claimed ranges as Koga et al teaches providing particles with a BET surface area within 0.3-0.9 prevents agglomeration and prevents deterioration from stability as taught in Koga et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ooyama et al (US Patent Application 2008/0254368) in view of Li et al (CN 102496710 (already of record)) as applied to claims 1-6, 14-15 above, and in further view of Domae (JP 2009137795).
Regarding claim 17, Ooyama et al discloses the invention substantially as claimed.  Ooyama et al teaches the features above.  However, Ooyama et al fails to specifically disclose the mean pore and pore diameter of the precursor particles.
In the same field of endeavor, Domae et al teaches nickel oxide particles comprising less impurities (Paragraphs 1, 3, 6).  Domae et al further teaches a precursor particle having a pore diameter of 25Å or more and pore volume of 0.001-0.2 cm3/g (which overlaps the instantly claimed ranges) in order to be able to wash the impurities from the precursor particle (Paragraphs 3, 6, 20, 27, 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have provided the precursor particles with the mean pore and pore diameter within the claimed ranges as Domae teaches a precursor particle having a pore diameter of 25Å or more and pore volume of 0.001-0.2 cm3/g in order to be able to wash the impurities from the precursor particle (Paragraphs 3, 6, 20, 27, 30).  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 13-18 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        April 29, 2022